          Case 1:19-cv-01274-ER Document 11 Filed 09/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND INDUSTRY
FUND; TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY FUND;
THE NEW YORK CITY AND VICINITY                                          ORDER
CARPENTERS LABOR-MANAGEMENT
                                                                    19 Civ. 1274 (ER)
CORPORATION; and THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS,
                              Petitioners,

                      – against –

H.R.A.D. CONSTRUCTION CORP,
                              Respondent.


Ramos, D.J.:

       �e petitioners ﬁled this action on February 11, 2019, to conﬁrm a November 2018

arbitration award against H.R.A.D. Construction Corporation. Petition, Doc. 1. H.R.A.D. has

not appeared in this action. On March 29, 2019, the Court granted the petitioners’ request to

deem their petition an unopposed motion for summary judgment. Doc. 10. �e Court now

GRANTS the petitioners’ motion and CONFIRMS the arbitration award.

I.     LEGAL STANDARD

       Conﬁrmation of an arbitral award normally takes the form of a summary proceeding that

converts a ﬁnal arbitration award into a judgment of the court. D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). �e court is required to grant the award unless it is

vacated, modiﬁed, or corrected. Id. (quoting 9 U.S.C. § 9). An application for a judicial decree
          Case 1:19-cv-01274-ER Document 11 Filed 09/30/20 Page 2 of 3




conﬁrming an award receives “streamlined treatment as a motion, obviating the separate contract

action that would usually be necessary to enforce or tinker with an arbitral award in court.” Hall

St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).

       In order to promote the goals of arbitration, which consist of “settling disputes eﬃciently

and avoiding long and expensive litigation,” arbitration awards “are subject to very limited

review.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12

(2d Cir. 1997) (internal punctuation and quotation marks omitted). It is not necessary that the

arbitrator explain the rationale for the award; the award “should be conﬁrmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair & Co., 462 F.3d at

110 (internal quotation omitted). In short, as long as there is “a barely colorable justiﬁcation for

the outcome reached,” a court should enforce an arbitration award ‒‒ even if it disagrees with it

on the merits. Landy Michaels Realty Corp. v. Local 32B–32J, Serv. Employees Int’l Union, 954

F.2d 794, 797 (2d Cir. 1992) (internal quotation omitted).

       An unanswered petition to conﬁrm an arbitration award is to be treated “as an unopposed

motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110. Summary judgment is

appropriate where “the movant shows that there is no genuine dispute as to any material fact.”

Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the evidence is such that a reasonable jury

could return a verdict for the non-moving party.” Senno v. Elmsford Union Free Sch. Dist., 812

F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR Joint Venture L.P. v. Warshawsky, 559 F.3d

133, 137 (2d Cir. 2009)).

II.    DISCUSSION

       �e Court has reviewed the petitioners’ submissions and ﬁnds that based on the record

provided, together with the appropriate narrow level of review, there is no disputed material issue

of fact and the arbitration award, awarding the petitioners $3857.95 and pre-judgment interest at
                                                  2
            Case 1:19-cv-01274-ER Document 11 Filed 09/30/20 Page 3 of 3




a rate of 7 percent per annum, should be CONFIRMED. See Landy, 954 F.2d at 797 (“[A]n

arbitration award should be enforced . . . if there is a barely colorable justiﬁcation for the

outcome reached.” (internal quotation omitted)); 29 U.S.C. § 1132(g)(2) (directing that interest

be calculated “by using the rate provided under the plan”). �e Court further ﬁnds that the

petitioners’ request for $677 in attorneys’ fees and costs is reasonable and supported by the

operative collective bargaining agreement between the parties. See Petition ex. B, art. XVI,

§ 6(a)(4) (providing for “reasonable attorney’s fees and costs” in actions to enforce collective

bargaining agreement between parties). �e petitioners also seek to recover post-judgment

interest, which the Court grants on the full judgment amount pursuant to 28 U.S.C. § 1961(a).

III.     CONCLUSION

         For the foregoing reasons, the motion to conﬁrm the petition is GRANTED, the

underlying arbitration award is CONFIRMED, and judgment is entered in favor of the

petitioners and against the respondent as follows:

         1. Awarding Petitioners $3857.95 pursuant to the November 15, 2018 arbitration award,
            plus interest from the date of the award through the date of judgment to accrue at the
            annual rate of 7% pursuant to the award;

         2. Awarding Petitioners $70 in costs arising out of the proceeding;

         3. Awarding Petitioners $607 in attorneys’ fees arising out of the proceeding; and

         4. Awarding Petitioners post-judgment interest at the statutory rate.

The Clerk of Court is respectfully directed to enter judgment and close the case.


It is SO ORDERED.


Dated:    September 30, 2020
          New York, New York
                                                                     Edgardo Ramos, U.S.D.J.




                                                  3
